Order entered March 6, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01263-CR
                                      No. 05-18-01264-CR

                      CHRISTOPHER EUGENE ADDISON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. F17-76577-J & F17-76578-J

                                            ORDER
       Before the Court is court reporter Kimberly Xavier’s March 4, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within TWENTY-ONE DAYS of the date of this order. Ms. Xavier is

cautioned that further extensions will be disfavored.


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE